IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00054-CR

LORENZO EASTERLY WILLIAMS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                              From the County Court
                              Madison County, Texas
                              Trial Court No. CR18047


                            ABATEMENT ORDER

      The Court, sua sponte, considers the status of this case. Appellant Lorenzo Easterly

Williams has filed this appeal pro se. Williams’ appellate brief was due on or before April

29, 2019. When no brief was filed, Williams was notified by letter dated June 7, 2019 that

his brief was due. Williams was directed to file a brief or satisfactory response with the

Court within fourteen (14) days from the date of the letter. Williams was also notified

that lack of response on his part would result in an abatement of the appeal in order to
allow the trial court to conduct a hearing pursuant to TEXAS. R. APP. P. 38.8(b)(2) & (3).

Williams has not filed a brief nor otherwise responded to the June 7th correspondence.

        It is therefore ordered that this matter is abated for fourteen (14) days from the

date of this Order to enable the trial court to conduct a hearing to determine whether

Williams desires to prosecute his appeal and to make appropriate findings and

recommendations. The reporter’s record shall be filed with this Court on or before seven

(7) days after the conclusion of the hearing.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order abating case
Order issued and filed July 17, 2019
RWR




Williams v. State                                                                   Page 2